                                                                                                 Squire Patton Boggs (US) LLP
                                                                                                 2550 M Street, NW
                                                                                                 Washington, D.C. 20037


June 26, 2020
VIA ECF
Hon. Eric R. Komitee, U.S.D.J.
U.S. District Court, E.D.N.Y., 225 Cadman Plaza East
Brooklyn, New York 11201

Re: Spetner, et al. v. Palestine Investment Bank , Case No. 1:19-cv-00005 (E.D.N.Y.)
         In re Arcapita, 549 B.R. 56 (S.D.N.Y. 2016), does not support jurisdiction over PIB. Arcapita did not
involve offshore book-to-book transfers of U.S. dollars between two foreign banks; did not address or alter
the rule that “[a] correspondent bank relationship, standing alone, does not create an agency relationship,”
Aaron Ferer & Sons v. Chase Manhattan Bank, 731 F.2d 112, 122 (2d Cir. 1984); and involved a foreign bank’s
actual exercise of control over the actions of an in-forum bank—making the in-forum bank the agent of the
foreign bank—by expressly requiring the plaintiff to deposit funds into a New York account. “The Banks, not
Arcapita, set the terms of each placement transaction, and then presented those terms in an offer to
Arcapita. … The Banks designated New York correspondent bank accounts to receive the funds from
Arcapita.” Arcapita, 560 B.R. at 68-69. By contrast here, the uncontested facts are: outside Palestine, PIB
conducted USD business exclusively on a book-to-book basis with AJIB in Amman; “PIB never controlled
how AJIB processed funds to or through the United States”; “AJIB made its own decisions about whether it
would use its own U.S. correspondent banks, and who those correspondents would be”; and any instructions
“to process a payment to a U.S. bank or bank account … simply implemented decisions made independently
by, and at the express direction of, the PMA, PIB’s customer, or the counterparty to the transaction, not by
PIB.” Aghbar Decl. (Dkt. 41-2), ¶¶ 16, 27-29; Supp. Aghbar Decl. (Dkt. 43-1), ¶¶ 6, 10. The Second Circuit
recognizes the widespread legitimate use of offshore book-to-book dollar transactions as PIB used, Export-
Import Bank v. Asia Pulp & Paper Co., 609 F.3d 111, 115 (2d Cir. 2010), which was not at issue in Arcapita.
Instead, plaintiff Arcapita transferred funds from its New York account (at JPMorgan Chase) “to an
intermediary account at HSBC Bank in New York maintained by Tadhamon’s bank in Bahrain, Khaleeji
Commercial Bank” for further “transfer[] … to Tadhamon’s Khaleeji Commercial Bank account in Bahrain.”
Rashdan Decl. (Arcapita Dkt. 26-2), ¶ 7. Arcapita comports with the Aaron Ferer rule that a correspondent-
banking relationship “standing alone” does not create an agency relationship, because Arcapita involved
considerably more, namely the express contract by which Tadhamon required Arcapita to transfer funds to a
specific U.S. bank account chosen by Tadhamon. See Agreement, First Schedule (Arcapita Dkt. 26-2 at 20).
Through that express contractual arrangement, Tadhamon exercised “control” over the New York banking
arrangements, the sine qua non to find that the in-forum receiving bank was Tadhamon’s agent. Compare Arcapita,
560 B.R. at 70 n. 18 with Nat’l Union Fire Ins. Co. v. BP Amoco, 319 F. Supp. 2d 352, 360 (S.D.N.Y. 2004).
Importantly, Arcapita recognized that Tadhamon “could have received the funds elsewhere” outside New
York, but instead “deliberately chose to receive Arcapita’s funds … [at] designated correspondent bank
accounts in New York … even though they presumably could have performed the Placement transactions
without ever directing the funds through New York or anywhere else in the United States.” 560 B.R. at 70 &
n.17. Judge Daniels thus likened Tadhamon to the bank in Licci that “also could have utilized accounts
elsewhere in the world.” Id. at 70. By contrast, PIB made the choice allowed in Licci to process its dollar
transactions “elsewhere in the world” through offshore book-to-book transactions with AJIB. Any
foreseeability by PIB that AJIB would use its own correspondent-bank accounts in New York to engage in
related transactions does not equate with PIB control over AJIB, as necessary to make AJIB (and AJIB’s US
correspondents) PIB’s in-forum agents. PIB thus did not purposefully avail itself of the New York banking
system. Ultimately, Plaintiffs’ view that correspondent banks are each other’s agents on a per-transaction basis
(Tr. 33:1-21) would obliterate Aaron Ferer because, if a correspondent-bank relationship “standing alone” turns
correspondents into agents for each transaction, then they are agents for every transaction.

45 Offices in 20 Countries

Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
legal entities.

Please visit squirepattonboggs.com for more information.
Squire Patton Boggs (US) LLP                             Hon. Eric R. Komitee
                                                         United States District Court
VIA ECF                                                  Eastern District of New York
                                                         June 26, 2020



                                            Respectfully submitted,

                                            Squire Patton Boggs (US) LLP



                                            /s/ Gassan A. Baloul
                                            Gassan A. Baloul
                                            gassan.baloul@squirepb.com
                                            Mitchell R. Berger
                                            mitchell.berger@squirepb.com
                                            2550 M Street, N.W.
                                            Washington, D.C. 20037
                                            Telephone: (202) 457-6000
                                            Facsimile: (202) 457-6315

                                            Joseph S. Alonzo
                                            joseph.alonzo@squirepb.com
                                            1211 Avenue of the Americas, 26th Floor
                                            New York, New York 10036
                                            Telephone: (212) 872-9800
                                            Facsimile: (212) 872-9815

                                            Counsel for Defendant Palestine Investment Bank


cc:       All counsel of record (via ECF)




                                                                                              2
